        
Exhibit 10.3
        

AMENDED AND RESTATED
ASSET MANAGEMENT AGREEMENT
THIS AMENDED AND RESTATED ASSET MANAGEMENT AGREEMENT, dated as of May 13, 2015,
is between CORPORATE PROPERTY ASSOCIATES 17-GLOBAL INCORPORATED, a Maryland
corporation (“CPA: 17”), CPA:17 LIMITED PARTNERSHIP, a Delaware limited
partnership, of which CPA:17 is a general partner (the “Operating Partnership”),
and W.P. CAREY & Co. B.V., a Netherlands company (the “Manager”).
W I T N E S S E T H:
WHEREAS, CPA: 17 has qualified as a REIT (as defined below), and is investing
its funds in investments permitted by the terms of the prospectus pursuant to
which it raised equity capital and Sections 856 through 860 of the Code (as
defined below);
WHEREAS, the Parties hereto are parties to an existing asset management
agreement, dated as of July 1, 2008;
WHEREAS, CPA: 17, the Operating Partnership and the Manager desire to amend and
restate the existing asset management agreement in order that CPA: 17 and its
subsidiaries, including the Operating Partnership, may continue to avail
themselves of the experience, sources of information, and assistance of, and
certain facilities available to, the Manager with respect to disposition
opportunities and asset management, for properties located outside of the United
States, and to have the Manager undertake the duties and responsibilities
hereinafter set forth, on behalf of, and subject to the supervision of the Board
of Directors of CPA: 17, all as provided herein; and
WHEREAS, the Manager is willing to render such services, subject to the
supervision of the Board of Directors, on the terms and conditions hereinafter
set forth;
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:
1.Definitions. As used in this Agreement, the following terms have the
definitions hereinafter indicated:
Acquisition Expense. Acquisition Expense as defined under the Advisory
Agreement.
Acquisition Fees. The Acquisition Fees as defined under the Advisory Agreement.
Adjusted Investor Capital. As of any date, the Initial Investor Capital reduced
by any Redemptions, other than Redemptions intended to qualify as a liquidity
event for purposes of this Agreement, and by any other Distributions on or prior
to such date determined by the Board to be from Cash from Sales and Financings.




--------------------------------------------------------------------------------



Adjusted Net Income. For any period, the total consolidated revenues recognized
in such period by CPA: 17, less the total consolidated expenses of CPA: 17
recognized in such period, excluding additions to reserves for depreciation and
amortization, bad debts or other similar non-cash reserves; provided, however,
that Adjusted Net Income for purposes of calculating total allowable Operating
Expenses shall exclude any gain, losses or writedowns from the sale of CPA: 17’s
assets.
Advisor. CPA: 17’s external advisor. As of the date of this Agreement, the
Advisor is Carey Asset Management Corp.
Advisory Agreement. The Amended and Restated Advisory Agreement, dated as of
January 1, 2015, between CPA: 17 and the Advisor, as the same may be amended,
supplemented, extended and renewed, and any successor advisory agreement.
Affiliate. An Affiliate of another Person shall include any of the following:
(i) any Person directly or indirectly owning, controlling, or holding, with
power to vote ten percent or more of the outstanding voting securities of such
other Person; (ii) any Person ten percent or more of whose outstanding voting
securities are directly or indirectly owned, controlled, or held, with power to
vote, by such other Person; (iii) any Person directly or indirectly controlling,
controlled by, or under common control with such other Person; (iv) any
executive officer, director, trustee or general partner of such other Person; or
(v) any legal entity for which such Person acts as an executive officer,
director, trustee or general partner.
Agreement. This Asset Management Agreement.
Appraised Value. Value according to an appraisal made by an Independent
Appraiser, which may take into consideration any factor deemed appropriate by
such Independent Appraiser, including, but not limited to, the terms and
conditions of any lease of a relevant property, the quality of any lessee’s,
borrower’s or other counter-party’s credit and the conditions of the credit
markets. The Appraised Value of a Property may be greater than the construction
cost or the replacement cost of the Property.
Articles of Incorporation. Articles of Incorporation of CPA: 17 under the
General Corporation Law of Maryland, as amended from time to time, pursuant to
which CPA: 17 is organized.
Asset Management Fee. The Asset Management Fee as defined in Section 9(a)
hereof.
Average Invested Assets. The average during any period of the aggregate book
value of the assets of CPA: 17 invested, directly or indirectly, in Properties
and in Loans, before deducting reserves for depreciation, bad debts,
impairments, amortization and all other similar non-cash reserves, computed by
taking the average of such values at the end of each month during such period.




--------------------------------------------------------------------------------



Average Market Value. The aggregate purchase price paid by CPA: 17 for an
Investment, provided that, if a later Appraised Value is obtained for the
Investment, that later Appraised Value, adjusted for other net assets and
liabilities that have economic value and are associated with that Investment,
shall become the Average Market Value for the Investment.
Board or Board of Directors. The Board of Directors of CPA: 17.
Bylaws. The bylaws of CPA: 17.
Cash from Financings. Net cash proceeds realized by CPA: 17 from the financing
of Investments or the refinancing of any indebtedness of CPA:17 secured by real
estate located outside the United States.
Cash from Sales. Net cash proceeds realized by CPA: 17 from the sale, exchange
or other disposition of any of its assets located outside the United States
after deduction of all expenses incurred in connection therewith. Cash from
Sales shall not include Cash from Financings.
Cash from Sales and Financings. The total sum of Cash from Sales and Cash from
Financings.
Cause. With respect to the termination of this Agreement, fraud, criminal
conduct, willful misconduct or willful or negligent breach of fiduciary duty by
the Manager that, in each case, is determined by a majority of the Independent
Directors to be materially adverse to CPA: 17, or a breach of a material term or
condition of this Agreement by the Manager and the Manager has not cured such
breach within 30 days of written notice thereof or, in the case of any breach
that cannot be cured within 30 days by reasonable effort, has not taken all
necessary action within a reasonable time period to cure such breach.
Closing Date. The first date on which Shares were issued pursuant to an
Offering.
Code. Internal Revenue Code of 1986, as amended.
Competitive Real Estate Commission. The real estate or brokerage commission paid
for the purchase or sale of a property that is reasonable, customary and
competitive in light of the size, type and location of the property.
Contract Sales Price. The total consideration received by CPA: 17 for the sale
of a Property.
CPA: 17. As defined in the introductory paragraph, unless in the context of a
particular reference, it is clear that such reference refers to Corporate
Property Associates 17 — Global Incorporated together with its consolidated
subsidiaries, including the Operating Partnership. Unless the context otherwise
requires, any reference to financial measures of CPA: 17 shall be calculated by
reference to the consolidated financial




--------------------------------------------------------------------------------



statements of CPA: 17 and its subsidiaries, including, without limitation, the
Operating Partnership, prepared in accordance with GAAP.
Cumulative Return. For the period for which the calculation is being made, the
percentage resulting from dividing (A) the total Distributions for such period
(not including Distributions out of Cash from Sales and Financings), by (B) the
product of (i) either (x) until such time as CPA: 17 has invested 90% of the net
proceeds of CPA: 17’s initial Offering (excluding net proceeds from the sale of
Shares pursuant to CPA: 17’s distribution reinvestment program), the average
Adjusted Investor Capital for such period (calculated on a daily basis) or (y)
from and after such time as CPA: 17 has invested 90% of the net proceeds of CPA:
17’s initial Offering (excluding net proceeds from the sale of Shares pursuant
to CPA: 17’s distribution reinvestment program), the net proceeds from the sale
of Shares (excluding net proceeds from the sale of Shares pursuant to CPA: 17’s
distribution reinvestment program), as adjusted for Redemptions other than
Redemptions intended to qualify as a liquidity event for purposes of this
Agreement, and by any other Distributions on or prior to such date determined by
the Board to be from Cash from Sales and Financings, and (ii) the number of
years (including fractions thereof) elapsed during such period. Notwithstanding
the foregoing, neither the Shares received by the Advisor or its Affiliates for
any consideration other than cash, nor the Distributions in respect of such
Shares, shall be included in the foregoing calculation.
Directors. The persons holding such office, as of any particular time, under the
Articles of Incorporation, whether they be the directors named therein or
additional or successor directors.
Distributions. Distributions declared by the Board.
GAAP. Generally accepted accounting principles in the United States.
Good Reason. With respect to the termination of this Agreement, (i) any failure
to obtain a satisfactory agreement from any successor to CPA: 17 or the
Operating Partnership to assume and agree to perform CPA: 17’s or the Operating
Partnership’s, as applicable, obligations under this Agreement; or (ii) any
material breach of this Agreement of any nature whatsoever by CPA: 17 or the
Operating Partnership; provided that (a) such breach is of a material term or
condition of this Agreement and (b) CPA: 17 or the Operating Partnership, as
applicable, has not cured such breach within 30 days of written notice thereof
or, in the case of any breach that cannot be cured within 30 days by reasonable
effort, has not taken all necessary action within a reasonable time period to
cure such breach.
Independent Appraiser. A qualified appraiser of real estate as determined by the
Board, who is not affiliated, directly or indirectly, with CPA: 17, the Manager
or their respective Affiliates. Membership in a nationally recognized appraisal
society such as the American Institute of Real Estate Appraisers or the Society
of Real Estate Appraisers shall be conclusive evidence of such qualification.




--------------------------------------------------------------------------------



Independent Director. A Director of CPA: 17 who meets the criteria for an
Independent Director specified in the Bylaws.
Individual. Any natural person and those organizations treated as natural
persons in Section 542(a) of the Code.
Initial Investor Capital. The total amount of capital invested from time to time
by Shareholders (computed at the Original Issue Price per Share), excluding any
Shares received by the Manager, the Advisor or their respective Affiliates for
any consideration other than cash.
Investment. An investment made by CPA:17, directly or indirectly, in a Property,
Loan or, subject to Section 4(b) Other Permitted Investment Asset.
Loan Refinancing Fee. The Loan Refinancing Fee as defined in Section 9(b)
hereof.
Loans. The notes and other evidences of indebtedness or obligations acquired or
entered into by CPA: 17 as lender which are secured or collateralized by
personal property, or fee or leasehold interests in real estate or other assets,
in each case located outside the United States, including but not limited to
first or subordinate mortgage loans, construction loans, development loans,
loans secured by capital stock or any other assets or form of equity interest
and any other type of loan or financial arrangement, such as providing or
arranging for letters of credit, providing guarantees of obligations to third
parties, or providing commitments for loans. The term “Loans” shall not include
leases, which are not recognized as leases for Federal income tax reporting
purposes.
Market Value. The value calculated by multiplying the total number of
outstanding Shares by the average closing price of the Shares over the 30
trading days beginning 180 calendar days after the Shares are first listed on a
national security exchange.
Offering. The offering of Shares pursuant to a Prospectus.
Operating Expenses. All consolidated operating, general and administrative
expenses paid or incurred by CPA: 17, as determined under GAAP, except the
following (insofar as they would otherwise be considered operating, general and
administrative expenses under GAAP): (i) interest and discounts and other cost
of borrowed money; (ii) taxes (including state and Federal income tax, property
taxes and assessments, franchise taxes and taxes of any other nature); (iii)
expenses of raising capital, including Organization and Offering Expenses,
printing, engraving, and other expenses, and taxes incurred in connection with
the issuance and distribution of CPA: 17’s Shares and Securities; (iv)
Acquisition Expenses, real estate commissions on resale of property and other
expenses connected with the acquisition, disposition, origination, ownership and
operation of Investments, including the costs of foreclosure, insurance
premiums, legal services, brokerage and sales commissions, maintenance, repair
and improvement of




--------------------------------------------------------------------------------



property; (v) Acquisition Fees payable to the Advisor or any other party; (vi)
Subordinated Disposition Fees payable to the Manager or any other party under
this Agreement and the corresponding fees payable to the Advisor under the
Advisory Agreement or to any other party; (vi) distributions paid by the
Operating Partnership to the Special General Partner under the agreement of
limited partnership of the Operating Partnership in respect of gains realized on
dispositions of Investments; (vii)  amounts paid to effect a redemption or
repurchase of the special general partner interest held by the Special General
Partner pursuant to the agreement of limited partnership of the Operating
Partnership; and (viii) non-cash items, such as depreciation, amortization,
depletion, and additions to reserves for depreciation, amortization, depletion,
losses and bad debts. Notwithstanding anything herein to the contrary, Operating
Expenses shall include the Asset Management Fee and any Loan Refinancing Fee, in
each case payable under this Agreement and the corresponding fees payable under
the Advisory Agreement and, solely for the purposes of determining compliance
with the Two Percent/25% Guidelines, distributions of profits and cash flow made
by the Operating Partnership to the Special General Partner pursuant to the
agreement of limited partnership of the Operating Partnership, other than
distributions described in clauses (vi) and (vii) of this definition.
Organization and Offering Expenses. Organization and Offering Expenses as
defined under the Advisory Agreement.
Original Issue Price. For any share issued in an Offering, the price at which
such Share was initially offered to the public by CPA: 17, regardless of whether
selling commissions were paid in connection with the purchase of such Shares
from CPA: 17.
Other Permitted Investment Asset. An asset, other than cash, cash equivalents,
short term bonds, auction rate securities and similar short term investments,
acquired by CPA: 17 for investment purposes that is not a Loan or a Property but
that is attributable to an investment or activities of CPA: 17 outside the
United States and is consistent with the investment objectives and policies of
CPA: 17.
Person. An Individual, corporation, partnership, joint venture, association,
company, trust, bank, or other entity, or government or any agency or political
subdivision of a government.
Preferred Return. A Cumulative Return of five percent computed from the Closing
Date through the date as of which such amount is being calculated.
Property or Properties. CPA: 17’s partial or entire interest in real property
(including leasehold interests) located outside the United States and personal
or mixed property connected therewith. An investment which obligates CPA: 17 to
acquire a Property will be treated as a Property for purposes of this Agreement.




--------------------------------------------------------------------------------



Property Management Fee. A fee for property management services rendered by the
Advisor or its Affiliates in connection with assets of CPA: 17 acquired directly
or through foreclosure.
Prospectus. Any prospectus pursuant to which CPA: 17 offers Shares in a public
offering, as the same may at any time and from time to time be amended or
supplemented after the effective date of the registration statement in which it
is included.
Redemptions. An amount determined by multiplying the number of Shares redeemed
by the Original Issue Price.
REIT. A real estate investment trust, as defined in Sections 856-860 of the
Code.
Securities. Any stock, shares (other than currently outstanding Shares and
subsequently issued Shares), voting trust certificates, bonds, debentures, notes
or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise or in general any instruments commonly known as
“securities” or any certificate of interest, shares or participation in
temporary or interim certificates for receipts (or, guarantees of, or warrants,
options or rights to subscribe to, purchase or acquire any of the foregoing),
which subsequently may be issued by CPA: 17.
Shareholders. Those Persons who at the time any calculation hereunder is to be
made are shown as holders of record of Shares on the books and records of CPA:
17.
Shares. All of the shares of common stock of CPA: 17, $.001 par value, and any
other shares of common stock of CPA: 17.
Special General Partner. W. P. Carey Holdings, LLC and any permitted transferee
of the special general partnership interest under the agreement of limited
partnership of the Operating Partnership.
Sponsor. W.P. Carey Inc. and any other Person directly or indirectly
instrumental in organizing, wholly or in part, CPA: 17 or any person who will
control, manage or participate in the management of CPA: 17, and any Affiliate
of any such person. Sponsor does not include a person whose only relationship to
CPA: 17 is that of an independent property manager and whose only compensation
is as such. Sponsor also does not include wholly independent third parties such
as attorneys, accountants and underwriters whose only compensation is for
professional services.
Subordinated Disposition Fee. The Subordinated Disposition Fee as defined in
Section 9(d) hereof.
Termination Date. The effective date of any termination of this Agreement.
Two Percent/25% Guidelines. The requirement, as provided for in Section 13
hereof, that, in any 12-month period ending on the last day of any fiscal
quarter, Operating Expenses under this Agreement and the Advisory Agreement not
exceed the




--------------------------------------------------------------------------------



greater of two percent of CPA: 17’s Average Invested Assets during such 12-month
period or 25% of CPA: 17’s Adjusted Net Income over the same 12-month period.
2.    Appointment. CPA: 17 hereby appoints the Manager to serve as its manager
on the terms and conditions set forth in this Agreement, and the Manager hereby
accepts such appointment.
3.    Duties of the Manager. During the term of this Agreement, the Manager
agrees, for and in consideration of the compensation set forth below, to
supervise and direct the management and operation of the Properties on behalf of
CPA: 17 and for the account of CPA: 17, in an efficient and satisfactory manner
consistent with like quality properties and at all times maintain or contract
for systems and personnel sufficient to enable it to carry out all of its
duties, obligations and functions under this Agreement. In performance of this
undertaking, subject to the supervision of the Board and consistent with the
provisions of the Articles of Incorporation and Bylaws of CPA: 17 and any
Prospectus pursuant to which Shares are offered, the Manager shall, with respect
to the Properties, either directly or by engaging an Affiliate:
(a)    demand, collect and receive (i) all rents, utility charges, common area
charges, insurance charges, VAT payments and real estate and personal property
tax and assessment charges, (ii) all other pass-through or bill-back charges,
sums, costs or expenses of any nature whatsoever payable by tenants under the
terms of any or all of the leases and any other agreements relating to all or
any portion of the Properties, and (iii) all other revenues, issues and profits
accruing from the Properties and any covenant calculations and insurance
certificates;
(b)    calculate and administer rent calculations; maintain and review tenant
covenant calculations; calculate and submit lender covenant calculations; and
maintain letters of credits and security deposit information;
(c)    serve as primary contact to all tenants, field inquiries and requests;
process easements and landlord lien waivers; manage third party asset managers
and coordinate loan closings with third party asset managers; inspect at-risk
properties, oversee inspections by lenders and third-party property inspection
firms, and coordinate site visits and reports; ascertain necessary repair and
monitor deferred maintenance, and ensure tenant compliance; schedule and
coordinate tenant improvement projects and leasing efforts; create expense
budgets for vacant properties as needed and pro forma expense budgets for
at-risk properties; assist in executing redevelopment strategies; provide or
source technical expertise when necessary relating to building issues;
formulate, structure and oversee redevelopment projects; and meet with tenants
to discuss potential needs;
(d)    assess residual risk and long term viability on all Properties; perform
credit analysis of tenant businesses and economic analysis of holding and
selling Properties; maximize returns for CPA: 17 through early renewals or sales
of Properties; manage bankruptcy process and monitor credit quality of
portfolios; restructure leases as necessary; execute opportunistic mortgage
refinancing; coordinate with annual third party appraisers in valuation




--------------------------------------------------------------------------------



process; and assess and manage market risks and risks associated with legal,
tax, and corporate structure;
(e)    supervise the performance of such ministerial and administrative
functions as may be necessary in connection with the daily operations of the
Properties, including but not limited to, overseeing and training for
international compliance functions and staffing; overseeing and ensuring tax,
legal, and regulatory compliance; ensuring timely completion of all obligations
by tenants; and ensuring smooth integration of new investments into asset
management platform;
(f)    from time to time, or at any time reasonably requested by the Board or
management of CPA: 17, make reports of its performance of services to CPA: 17
under this Agreement, including the State of the Assets and bi weekly status
reports to be provided to CPA: 17’s management;
(g)    provide CPA: 17 with such accounting data and any other information
requested by CPA: 17 concerning the investment activities of CPA: 17 as shall be
required to prepare and to file all periodic financial reports and returns
required to be filed with the Securities and Exchange Commission and any other
regulatory agency, including annual financial statements;
(h)    perform corporate secretarial work including, but not limited to,
tracking of dates of required filings and annual general meetings for
subsidiaries of CPA: 17; obtaining and coordinating all relevant materials
needed for audit and/or statutory filing, including approvals of financial
information, auditor’s representation letters, and minutes and resolutions;
preparing financial analyses of recurring payments; maintaining information for
compliance reports; organizing, planning, and presenting International State of
the Assets meetings; and preparing International Asset Operating Committee
Memos;
(i)    do all things necessary to assure its ability to render the services
described in this Agreement;
(j)    obtain for, or provide to, CPA: 17 such services as may be required in
disposing of Investments;
Notwithstanding anything to the contrary in this Agreement, CPA: 17 acknowledges
that the Manager does not have an office in the United States and intends to
conduct its business in a manner that will not cause Manager to be deemed to be
engaged in a United States trade or business or have a permanent establishment
in the United States.
4.    Authority of Manager.
(a)    Pursuant to the terms of this Agreement (and subject to the restrictions
included in paragraph (b) of this Section 4 and in Section 7 hereof), and
subject to the continuing and exclusive authority of the Board over the
management of CPA: 17, the Board hereby delegates to the Manager the authority
to: (1) arrange for refinancing, or assess changes in the




--------------------------------------------------------------------------------



asset or capital structure of, and dispose of or otherwise deal with,
Properties; (2) enter into leases and service contracts for Properties, and
perform other property level operations; (3) oversee non-affiliated property
managers and other non-affiliated Persons who perform services for CPA: 17; (4)
undertake accounting and other record-keeping functions at the Property level;
and (5) perform its duties set forth in Section 3.
(b)    The Manager shall be authorized to perform the services contemplated by
this Agreement with respect to Investments other than Properties and Loans;
provided, however, that if fees for such services will be different from the
fees contemplated by Section 9 of this Agreement, such fees shall be approved in
advance by a majority of the Independent Directors.
(c)    The prior approval of the Board, including a majority of the Independent
Directors and a majority of the Directors not interested in the transaction will
be required for: (i) transactions that present issues which involve conflicts of
interest for the Manager or an Affiliate (other than conflicts involving the
payment of fees or the reimbursement of expenses); (ii) the lease of assets to
the Sponsor, any Director, the Manager or any Affiliate of the Manager; (iii)
any purchase or sale of an Investment from or to the Manager or an Affiliate;
and (iv) the retention of any Affiliate of the Manager to provide services to
CPA: 17 not expressly contemplated by this Agreement and the terms of such
services by such Affiliate. In addition, the Manager shall comply with any
further approval requirements set forth in the Bylaws.
(d)    The Board may, at any time upon the giving of notice to the Manager,
modify or revoke the authority set forth in this Section 4. If and to the extent
the Board so modifies or revokes the authority contained herein, the Manager
shall henceforth comply with such modification or revocation, provided however,
that such modification or revocation shall be effective upon receipt by the
Manager and shall not be applicable to transactions to which the Manager has
committed CPA: 17 prior to the date of receipt by the Manager of such
notification.
5.    Bank Accounts. The Manager may establish and maintain one or more bank
accounts in its own name. The Manager may establish and maintain one or more
bank accounts for the account of CPA: 17 or in the name of CPA: 17 and may
collect and deposit into any such account or accounts, and disburse from any
such account or accounts, any money on behalf of CPA: 17, provided that no funds
shall be commingled with the funds of the Manager; and the Manager shall from
time to time render appropriate accountings of such collections and payments to
the Board and to the auditors of CPA: 17.
6.    Records; Access. The Manager shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the Board
and by counsel, auditors and authorized agents of CPA: 17, at any time or from
time to time during normal business hours. The Manager shall at all reasonable
times have access to the books and records of CPA: 17.
7.    Limitations on Activities. Anything else in this Agreement to the contrary
notwithstanding, the Manager shall refrain from taking any action which, in its
sole judgment made in good faith, would adversely affect the status of CPA: 17
as a REIT, subject CPA: 17 to regulation under the Investment Company Act of
1940, violate any law, rule, regulation or




--------------------------------------------------------------------------------



statement of policy of any governmental body or agency having jurisdiction over
CPA: 17, its Shares or its Securities, or otherwise not be permitted by the
Articles of Incorporation or Bylaws, except if such action shall be ordered by
the Board, in which case the Manager shall notify promptly the Board of the
Manager’s judgment of the potential impact of such action and shall refrain from
taking such action until it receives further clarification or instructions from
the Board. In such event the Manager shall have no liability for acting in
accordance with the specific instructions of the Board so given. Notwithstanding
the foregoing, the Manager, its shareholders, directors, officers and employees,
and partners, shareholders, directors and officers of the Manager’s partners and
Affiliates of any of them, shall not be liable to CPA: 17, or to the Directors
or Shareholders for any act or omission by the Manager, its partners, directors,
officers and employees, or partners, shareholders, directors or officers of the
Manager’s partners except as provided in Sections 18 and 20 hereof.
(a)    Notwithstanding the foregoing, the Manager, its shareholders, directors,
officers and employees, and partners, shareholders, directors and officers of
the Manager’s shareholders and Affiliates of any of them, shall not be liable to
CPA: 17, the Operating Partnership or to the Directors or Shareholders for any
act or omission by the Manager, its shareholders, directors, officers and
employees, or partners, shareholders, directors or officers of the Manager’s
shareholders and Affiliates of any of them if the following conditions are met:
(a)    The Manager, its shareholders, directors, officers and employees, and
partners, shareholders, directors and officers of the Manager’s shareholders and
Affiliates of any of them have determined, in good faith, that the course of
conduct which caused the loss or liability was in the best interests of CPA: 17;
(b)    The Manager, its shareholders, directors, officers and employees, and
partners, shareholders, directors and officers of the Manager’s shareholders and
Affiliates of any of them were acting on behalf of or performing services for
CPA: 17; and
(c)    Such liability or loss was not the result of negligence or misconduct by
the Manager, its shareholders, directors, officers and employees, and partners,
shareholders, directors and officers of the Manager’s shareholders or Affiliates
of any of them.
(b)    Notwithstanding the foregoing, the Manager and its Affiliates shall not
be indemnified by CPA: 17 or the Operating Partnership for any losses,
liabilities or expenses arising from or out of the alleged violation of federal
or state securities laws unless one or more of the following conditions are met:
(a)    There has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the particular indemnitee;
(b)    Such claims have been dismissed with prejudice on the merits by a court
of competent jurisdiction as to the particular indemnitee; or




--------------------------------------------------------------------------------



(c)    A court of competent jurisdiction approves a settlement of the claims
against a particular indemnitee and finds that indemnification of the settlement
and the related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities of CPA: 17 were offered or sold as to
indemnification for violation of securities laws.
(c)    CPA: 17 and the Operating Partnership shall advance funds to the Manager
or its Affiliates for legal expenses and other costs incurred as a result of any
legal action for which indemnification is being sought only if all of the
following conditions are satisfied:
(a)    The legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of CPA: 17;
(b)    The legal action is initiated by a third party who is not a Shareholder
or the legal action is initiated by a Shareholder acting in his or her capacity
as such and a court of competent jurisdiction specifically approves such
advancement; and
(c)    The Manager or the Affiliate undertakes to repay the advanced funds to
CPA: 17, together with the applicable legal rate of interest thereon, in cases
in which such Manager or Affiliate is found not to be entitled to
indemnification.
(d)    Notwithstanding the foregoing, the Manager shall not be entitled to
indemnification or be held harmless pursuant to this Section 7 for any activity
which the Manager shall be required to indemnify or hold harmless CPA: 17
pursuant to Section 22.
(e)    Any amounts paid pursuant to this Section 7 shall be recoverable or paid
only out the net assets of CPA: 17 and not from Shareholders.


8.    Relationship with Directors. There shall be no limitation on any
shareholder, director, officer, employee or Affiliate of the Manager serving as
a Director or an officer of CPA: 17, except that no employee of the Manager or
its Affiliates who also is a Director or officer of CPA: 17 shall receive any
compensation from CPA: 17 for serving as a Director or officer other than for
reasonable reimbursement for travel and related expenses incurred in attending
meetings of the Board; for the avoidance of doubt, the limitations of this
Section 8 shall not apply to any compensation paid by the Manager or any
Affiliate for which CPA: 17 reimbursed the Manager or Affiliate in accordance
with Section 10 hereof.
9.    Fees.
(a)    Asset Management Fee. CPA: 17 shall pay to the Manager as compensation
for the asset management services rendered to CPA: 17 hereunder an amount equal
to 0.5% of the Average Market Value of a Long-Term Net Leased Property and 1.75%
of the Average Equity Value of a Loan (each, an “Asset Management Fee”),
calculated as set forth




--------------------------------------------------------------------------------



below. The Asset Management Fee will be calculated monthly, beginning with the
month in which CPA: 17 and the Manager execute this Agreement, on the basis of
one-twelfth of the applicable Asset Management Fee for that month, computed as a
daily average. The Asset Management Fee shall be prorated for the number of days
during the month that CPA: 17 owns an Investment.
(b)    Loan Refinancing Fee. CPA: 17 shall pay to the Manager for all qualifying
loan refinancings of Properties a Loan Refinancing Fee in the amount up to one
percent of the principal amount of the refinanced loan. Any Loan Refinancing Fee
shall be due and payable upon the funding of the related loan or as soon
thereafter as is reasonably practicable. A refinancing will qualify for a Loan
Refinancing Fee only if the refinanced loan is secured by Property and (i) the
maturity date of the refinanced loan (which must have a term of five years or
more) is less than one year from the date of the refinancing; or (ii) the terms
of the new loan represent, in the judgment of a majority of the Independent
Directors, an improvement over the terms of the refinanced loan; or (iii) the
new loan is approved by the Board, including a majority of the Independent
Directors and, in each case, the Loan Refinancing Fee is found, in the judgment
of a majority of the Independent Directors, to be in the best interest of CPA:
17.
(c)    Property Management Fee. No Property Management Fee shall be paid unless
approved by a majority of the Independent Directors.
(d)    Subordinated Disposition Fee. If the Manager provides a substantial
amount of services in the sale of an Investment, the Manager shall be entitled
to receive a subordinated disposition fee (the “Subordinated Disposition Fee”)
at the time of such disposition, in an amount equal to the lesser of (1) 50% of
the Competitive Real Estate Commission (if applicable) and (2) 3.0% of the
Contract Sales Price of the Investment; provided, however, that  the
Subordinated Disposition Fee in respect of Investments that are Loans shall
equal 1.0% of the equity capital invested by CPA: 17 in the Investment. The
total real estate commissions and Subordinated Disposition Fees CPA: 17 pays to
all Persons shall not exceed an amount equal to the lesser of: (1) 6% of the
Contract Sales Price of the Investment or (2) the Competitive Real Estate
Commission. Payment of Subordinated Disposition Fees and accrued interest
thereon, will be subordinated to the Preferred Return and only paid if the
Preferred Return of 5% has been achieved through the end of the prior fiscal
quarter. To the extent that Subordinated Disposition Fees are not paid on a
current basis due to the foregoing limitation, the unpaid fees will be due and
paid at such time as the limitation has been satisfied, together with interest
from the time of disposition of the Investment to which they relate, at the rate
of 5%. The Manager shall present to the Independent Directors such information
as they may reasonably request to review the level of services provided by the
Manager in connection with a disposition and the basis for the calculation of
the amount of the Subordinated Disposition Fees on a quarterly basis. No payment
of Subordinated Disposition Fees shall be made prior to review and approval of
such information by the Independent Directors.
(e)    Loans From Affiliates. CPA: 17 shall not borrow funds from the Manager or
its Affiliates unless (A) the transaction is approved by a majority of the
Independent Directors and a majority of the Directors who are not interested in
the transaction as being fair, competitive and commercially reasonable, (B) the
interest and other financing charges or fees received by the




--------------------------------------------------------------------------------



Manager or its Affiliates do not exceed the amount which would be charged by
non-affiliated lending institutions and (C) the terms are not less favorable
than those prevailing for comparable arm’s-length loans for the same purpose.
CPA: 17 will not borrow on a long-term basis from the Manager or its Affiliates
unless it is to provide the debt portion of a particular investment and CPA: 17
is unable to obtain a permanent loan at that time or in the judgment of the
Board, it is not in CPA: 17’s best interest to obtain a permanent loan at the
interest rates then prevailing and the Board has reason to believe that CPA: 17
will be able to obtain a permanent loan on or prior to the end of the loan term
provided by the Manager or its Affiliates.
(f)    Changes To Fee Structure. In the event the Shares are listed on a
national securities exchange, CPA: 17 and the Manager shall negotiate in good
faith to establish a fee structure appropriate for an entity with a perpetual
life. A majority of the Independent Directors must approve the new fee structure
negotiated with the Manager. In negotiating a new fee structure, the Independent
Directors may consider any of the factors they deem relevant, including but not
limited to: (a) the size of the Asset Management Fee in relation to the size,
composition and profitability of CPA: 17’s portfolio; (b) the rates charged to
other REITs and to investors other than REITs by Managers performing similar
services; (c) additional revenues realized by the Manager and its Affiliates
through their relationship with CPA: 17, including loan administration,
underwriting or broker commissions, servicing, engineering, inspection and other
fees, whether paid by CPA: 17 or by others with whom CPA: 17 does business; (d)
the quality and extent of service furnished by the Manager; (e) the performance
of the investment portfolio of CPA: 17, including income, conversion or
appreciation of capital, frequency of problem investments and competence in
dealing with distress situations and (f) the quality of the portfolio of CPA: 17
in relationship to the portfolio of real properties owned and managed by W.P.
Carey Inc. for its own account. The new fee structure can be no more favorable
to the Manager than the current fee structure. The Independent Directors shall
not approve any new fee structure that is in their judgment more favorable
(taken as a whole) to the Manager than the current fee structure.
(g)    Payment. Compensation payable pursuant to this Section 9 shall be paid
directly to the Manager; provided, however, that any fee payable pursuant to
Section 9 may be paid, at the option of CPA: 17, after consultation with the
Manager, in the form of: (i) cash, (ii) common stock of CPA: 17, or (iii) a
combination of cash and common stock. If no such notice is provided, the fee
shall be paid in cash. For purposes of the payment of compensation to the
Manager in the form of stock, the value of each share of common stock shall be:
(i) the Net Asset Value per Share as determined by the most recent appraisal of
CPA: 17’s assets performed by an Independent Appraiser, or (ii) if an appraisal
has not yet been performed, $10 per share. If shares are being offered to the
public at the time a fee is paid with stock, the value shall be the price of the
stock without commissions. The Net Asset Value determined on the basis of such
appraisal may be adjusted on a quarterly basis by the Board to account for
significant capital transactions.
10.    Expenses. To the extent applicable, in addition to the compensation paid
to the Manager pursuant to Section 9 hereof, the CPA: 17 shall pay directly or
reimburse the Manager for the following expenses:




--------------------------------------------------------------------------------



(i)    interest and other costs for borrowed money, including discounts, points
and other similar fees;
(ii)    taxes and assessments on income of CPA: 17, to the extent paid or
advanced by the Manager, or on Property and taxes as an expense of doing
business, in each case attributable to Properties or non-United States
activities;
(iii)    expenses of managing and operating Properties, whether payable to an
Affiliate of the Manager or a non-affiliated Person;
(iv)    fees and expenses of legal counsel for CPA: 17 attributable to
Properties;
(v)    fees and expense of auditors and accountants for CPA: 17 attributable to
Properties;
(vi)    expenses related to the Properties and other fees relating to disposing
of investments including personnel and other costs incurred in transactions
relating to Properties where a fee is not payable to the Manager; and
(vii)    all other expenses the Manager incurs in connection with providing
services to CPA: 17 hereunder including reimbursement to the Manager or its
Affiliates for the cost of rent, goods, materials and personnel incurred by them
based upon the compensation of the Persons involved and an appropriate share of
overhead allocable to those Persons as reasonably determined by the Manager on a
basis approved annually by the Board (including a majority of the Independent
Directors).
No reimbursement shall be made for the cost of personnel to the extent that such
personnel are used in transactions for which the Manager receives a separate
fee.
Expenses incurred by the Manager on behalf of CPA: 17 and payable pursuant to
this Section 10 shall be reimbursed quarterly to the Manager within 60 days
after the end of each quarter, subject to the provisions of Section 13 hereof.
The Manager shall prepare a statement documenting the Operating Expenses of CPA:
17 within 45 days after the end of each quarter.
11.    Other Services. Should the Board request that the Manager or any partner
or employee thereof render services for CPA: 17 other than as set forth in
Section 3 hereof, such services shall be separately compensated and shall not be
deemed to be services pursuant to the terms of this Agreement.
12.    Fidelity Bond. The Manager shall maintain a fidelity bond for the benefit
of CPA: 17 which bond shall insure CPA: 17 from losses of up to $5,000,000 and
shall be of the type customarily purchased by entities performing services
similar to those provided to CPA: 17 by the Manager.
13.    Limitations on Expenses.




--------------------------------------------------------------------------------



(a)    If the aggregate Operating Expenses under this Agreement and the Advisory
Agreement during the 12-month period ending on the last day of any fiscal
quarter of CPA: 17 exceed the greater of (i) two percent of the Average Invested
Assets during the same 12-month period or (ii) 25% of the Adjusted Net Income of
CPA: 17 during the same 12-month period, then subject to paragraph (b) of this
Section 13, such excess amount shall be the sole responsibility of the Manager
and CPA: 17 shall not be liable for payment therefor. CPA: 17 may defer the
payment or distribution to the Advisor and the Special General Partner of fees,
expenses and distributions that would, if paid or distributed, cause Operating
Expenses during such 12-month period to exceed the foregoing limitations;
provided, however, that in determining which items shall be paid and which may
be deferred, priority will be given to the payment of distributions to the
Special General Partner over the payment to the Advisor of amounts due under
this Agreement.
(b)    Notwithstanding the foregoing, to the extent that the Manager becomes
responsible for any such excess amount as provided in paragraph (a), if a
majority of the Independent Directors finds such excess amount or a portion
thereof justified based on such unusual and non-recurring factors as they deem
sufficient, CPA: 17 shall reimburse the Manager in future quarters for the full
amount of such excess, or any portion thereof, but only to the extent such
reimbursement would not cause CPA: 17’s Operating Expenses to exceed the Two
Percent/25% Guidelines in the 12-month period ending on any such quarter. In no
event shall the Operating Expenses paid by CPA: 17 in any 12-month period ending
at the end of a fiscal quarter exceed the Two Percent/25% Guidelines.
(c)    Within 60 days after the end of any twelve-month period referred to in
paragraph (a), the Manager shall reimburse CPA: 17 for any amounts expended by
CPA: 17 in such twelve-month period that exceeds the limitations provided in
paragraph (a) unless the Independent Directors determine that such excess
expenses are justified, as provided in paragraph (a), and provided the aggregate
Operating Expenses under this Agreement and the Advisory Agreement for such
later quarter would not thereby exceed the Two Percent/25% Guidelines. To the
extent CPA: 17 is reimbursed for such excess expenses by the Advisor, CPA: 17
shall not also be entitled to reimbursement for such excess from the Manager.
(d)    In addition to the limitation on Operating Expenses set forth in
paragraphs (a) through (c), beginning with the fiscal year ending December 31,
2015, CPA:17 and the Operating Partnership shall not be required to reimburse
the Manager for personnel expenses pursuant to Section 10 that exceed: (i) with
respect to transactional legal expenses for the Manager's in-house transaction
legal group, the amounts set forth in Schedule A; and (ii) with respect to other
personnel expenses in any fiscal year (or portion thereof, if this Agreement is
terminated during a fiscal year), 2.4% of CPA:17's total revenues for the fiscal
year ending December 31, 2015; 2.2% of CPA:17's total revenues (or portion
thereof) for the fiscal year ending December 31, 2016; and 2.0% of CPA:17's
total revenues (or portion thereof) for each fiscal year (or portion thereof)
thereafter, with total revenues in each case being determined by CPA:17's
proportionate share of total revenues of the relevant entities, as determined in
accordance with Section 10. Furthermore, CPA:17 and the Operating Partnership
shall have no




--------------------------------------------------------------------------------



obligation to reimburse the Manager for expenses associated with the Advisor's
financial systems transformation project known as "Project Phoenix."
(e)    All computations made under paragraphs (a) through (d) of this Section 13
shall be determined in accordance with GAAP applied on a consistent basis.
(f)    If the Special General Partner receives distributions pursuant to the
agreement of limited partnership of the Operating Partnership in respect of
realized gains on the disposition of an Investment, Adjusted Net Income, for
purposes of calculating the Operating Expenses, shall exclude the gain from the
disposition of such Investment.
14.    Other Activities of the Manager. Nothing herein contained shall prevent
the Manager from engaging in other activities, including without limitation
direct investment by the Manager and its Affiliates in assets that would be
suitable for CPA: 17, the rendering of services to other investors (including
other REITs) and the management of other programs advised, sponsored or
organized by the Manager or its Affiliates; nor shall this Agreement limit or
restrict the right of the Manager or any of its Affiliates or of any director,
officer, employee, partner or shareholder of the Manager or its Affiliates to
engage in any other business or to render services of any kind to any other
partnership, corporation, firm, individual, trust or association. The Manager
may, with respect to any investment in which CPA: 17 is a participant, also
render service to each other participant therein. Without limiting the
generality of the foregoing, CPA: 17 acknowledges that the Manager provides or
will provide services to other “Corporate Property Associates” or CPA(R) REIT
funds, whether now in existence or formed hereafter, and that the Manager and
its Affiliates may invest for their own account. The Manager shall be
responsible for promptly reporting to the Board the existence of any actual or
potential conflict of interest that arises that may affect its performance of
its duties under this Agreement.
Neither the Manager nor any Affiliate of the Manager shall be obligated
generally to present any particular investment opportunity to CPA: 17 even if
the opportunity is of a character which, if presented to CPA: 17, could be taken
by CPA: 17.
15.    Relationship of Manager and Company. CPA: 17 and the Manager agree that
they have not created and do not intend to create by this Agreement a joint
venture or partnership relationship between them and nothing in this Agreement
shall be construed to make them partners or joint venturers or impose any
liability as partners or joint venturers on either of them.
16.    Term; Termination of Agreement. This Agreement shall continue in force
until December 31, 2015 or until 60 days after the date on which the Independent
Directors shall have notified the Manager of their determination either to renew
this Agreement for an additional one-year period or terminate this Agreement, as
required by CPA:17’s Charter.
17.    Termination by Company. At the sole option the Board (including a
majority of the Independent Directors), this Agreement may be terminated
immediately by written notice of termination from CPA: 17 to the Manager upon
the occurrence of events which would constitute Cause or if any of the following
events occur:




--------------------------------------------------------------------------------



(a)    If the Manager shall be adjudged bankrupt or insolvent by a court of
competent jurisdiction, or an order shall be made by a court of competent
jurisdiction for the appointment of a receiver, liquidator, or trustee of the
Manager, for all or substantially all of its property by reason of the
foregoing, or if a court of competent jurisdiction approves any petition filed
against the Manager for reorganization, and such adjudication or order shall
remain in force or unstayed for a period of 30 days; or
(b)    If the Manager shall institute proceedings for voluntary bankruptcy or
shall file a petition seeking reorganization under the federal bankruptcy laws,
or for relief under any law for relief of debtors, or shall consent to the
appointment of a receiver for itself or for all or substantially all of its
property, or shall make a general assignment for the benefit of its creditors,
or shall admit in writing its inability to pay its debts, generally, as they
become due.
Any notice of termination under Section 16 or 17 shall be effective on the date
specified in such notice, which may be the day on which such notice is given or
any date thereafter. The Manager agrees that if any of the events specified in
Section 17(a) or (b) shall occur, it shall give written notice thereof to the
Board within 15 days after the occurrence of such event.
18.    Termination by Either Party. This Agreement may be terminated immediately
without penalty (but subject to the requirements of Section 20 hereof) by the
Advisor by written notice of termination to CPA: 17 upon the occurrence of
events which would constitute Good Reason or by CPA: 17 without cause or penalty
(but subject to the requirements of Section 20 hereof) by action of a majority
of the Independent Directors or by action of a majority of the Shareholders, in
either case upon 60 days’ written notice.
19.    Assignment Prohibition. This Agreement may not be assigned by the Manager
without the approval of the Board (including a majority of the Independent
Directors); provided, however, that such approval shall not be required in the
case of an assignment to a corporation, partnership, association, trust or
organization which may take over the assets and carry on the affairs of the
Manager, provided: (i) that at the time of such assignment, such successor
organization shall be owned substantially by an entity directly or indirectly
controlled by the Sponsor and only if such entity has a net worth of at least
$5,000,000, and (ii) that the board of directors of the Manager shall deliver to
the Board a statement in writing indicating the ownership structure and net
worth of the successor organization and a certification from the new Manager as
to its net worth. Such an assignment shall bind the assignees hereunder in the
same manner as the Manager is bound by this Agreement. The Manager may assign
any rights to receive fees or other payments under this Agreement without
obtaining the approval of the Board. This Agreement shall not be assigned by
CPA: 17 without the consent of the Manager, except in the case of an assignment
by CPA: 17 to a corporation or other organization which is a successor to CPA:
17, in which case such successor organization shall be bound hereunder and by
the terms of said assignment in the same manner as CPA: 17 is bound by this
Agreement.




--------------------------------------------------------------------------------



20.    Payments to and Duties of Manager Upon Termination.
(a)    After the Termination Date, the Manager shall not be entitled to
compensation for further services hereunder but shall be entitled to receive
from CPA: 17 the following:
(i)    all unpaid reimbursements of Operating Expenses payable to the Manager;
(ii)    all earned but unpaid Asset Management Fees payable to the Manager prior
to the Termination Date;
(iii)    all earned but unpaid Subordinated Disposition Fees payable to the
Advisor relating to the sale of any Property prior to the Termination Date; and
(iv)    all earned but unpaid Loan Refinancing Fees.
Notwithstanding the foregoing, if this Agreement is terminated by CPA: 17 for
Cause, or by the Manager for other than Good Reason, the Manager will not be
entitled to receive the sums in Section 18(a) above.
(b)    Any and all amounts payable to the Advisor pursuant to Section 20(a) and
Section 20(c) that, irrespective of the termination, were payable on a current
basis prior to the Termination Date either because they were not subordinated or
all conditions to their payment had been satisfied, shall be paid within 90 days
after the Termination Date. All other amounts payable to the Advisor pursuant to
Section 20(a) and Section 20(c) shall be paid in a manner determined by the
Board, but in no event on terms less favorable to the Advisor than those
represented by a note (i) maturing upon the liquidation of CPA: 17 or the
Operating Partnership or three years from the Termination Date, whichever is
earlier, (ii) with no less than twelve equal quarterly installments and
(iii) bearing a fair, competitive and commercially reasonable interest rate (the
“Note”). The Note, if any, may be prepaid by the Operating Partnership at any
time prior to maturity with accrued interest to the date of payment but without
premium or penalty. Notwithstanding the foregoing, any amounts that relate to
Investments (i) shall be an amount which provides compensation to the Advisor
only for that portion of the holding period for the respective Investments
during which the Advisor provided services to CPA: 17, (ii) shall not be due and
payable until the Investment to which such amount relates is sold or refinanced,
and (iii) shall not bear interest until the Investment to which such amount
relates is sold or refinanced. A portion of the amount shall be paid as each
Investment owned by CPA: 17 on the Termination Date is sold. The portion of such
amount payable upon each such sale shall be equal to (i) such amount multiplied
by (ii) the percentage calculated by dividing the fair value (at the Termination
Date) of the Investment sold by CPA: 17 divided by the total fair value (at the
Termination Date) of all Investments owned by CPA: 17 on the Termination Date.




--------------------------------------------------------------------------------



(c)    The Manager shall promptly upon termination:
(i)    pay over to the Operating Partnership all money collected and held for
the account of CPA: 17 pursuant to this Agreement, after deducting any accrued
compensation and reimbursement for its expenses to which it is then entitled;
(ii)    deliver to the Board a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Board;
(iii)    deliver to the Board all assets, including Properties, and documents of
CPA: 17 then in the custody of the Manager; and
(iv)    cooperate with CPA: 17 to provide an orderly management transition.
21.    Indemnification by CPA: 17.
(a)    Neither CPA: 17 nor the Operating Partnership shall indemnify the Manager
or any of its Affiliates for any loss or liability suffered by the Manager or
the Affiliate, or hold the Manager or the Affiliate harmless for any loss or
liability suffered by CPA: 17, except as permitted under Section 7.
(i)    The Manager or Affiliate has determined, in good faith, that the course
of conduct which caused the loss or liability was in the best interests of CPA:
17;
(ii)    The Manager or the Affiliate was acting on behalf of or performing
services for CPA: 17; and
22.    Indemnification by Manager. The Manager shall indemnify and hold harmless
CPA: 17 and the Operating Partnership from liability, claims, damages, taxes or
losses and related expenses including attorneys’ fees, to the extent that such
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance and are incurred by reason of the Manager’s bad faith,
fraud, willful misfeasance, misconduct, negligence or reckless disregard of its
duties.
23.    Notices. Any notice, report or other communication required or permitted
to be given hereunder shall be in writing unless some other method of giving
such notice, report or other communication is accepted by the party to whom it
is given, and shall be given by being delivered by hand or by overnight mail or
other overnight delivery service to the addresses set forth herein:




--------------------------------------------------------------------------------



To the Board, CPA: 17 and the Operating Partnership:
Corporate Property Associates 17 Global - Incorporated
 
 
 
50 Rockefeller Plaza
 
New York, NY 10020
 
 
To the Manager:
W.P. Carey & Co. B.V.
 
50 Rockefeller Plaza
 
New York, NY 10020
 
 

Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 21.
24.    Modification. This Agreement shall not be changed, modified, terminated,
or discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or assignees.
25.    Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
26.    Construction. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of New York.
27.    Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.
28.    Indulgences, Not Waivers. Neither the failure nor any delay on the part
of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.
29.    Gender. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.




--------------------------------------------------------------------------------



30.    Titles Not to Affect Interpretation. The titles of Sections and
subsections contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.
31.    Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
32.    Name. W.P. Carey Inc. has a proprietary interest in the name “Corporate
Property Associates” and “CPA®.” Accordingly, and in recognition of this right,
if at any time CPA: 17 ceases to retain W.P. Carey & Co. B.V., or an Affiliate
thereof to perform the services of Manager, CPA: 17 will, promptly after receipt
of written request from W.P. Carey & Co. B.V., cease to conduct business under
or use the name “Corporate Property Associates” or “CPA(R)” or any diminutive
thereof and CPA: 17 shall use its best efforts to change the name of CPA: 17 to
a name that does not contain the name “Corporate Property Associates” or
“CPA(R)” or any other word or words that might, in the sole discretion of the
Manager, be susceptible of indication of some form of relationship between CPA:
17 and the Manager or any Affiliate thereof. Consistent with the foregoing, it
is specifically recognized that the Manager or one or more of its Affiliates has
in the past and may in the future organize, sponsor or otherwise permit to exist
other investment vehicles (including vehicles for investment in real estate) and
financial and service organizations having “Corporate Property Associates” or
“CPA(R)” as a part of their name, all without the need for any consent (and
without the right to object thereto) by CPA: 17 or its Directors.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Asset Management
Agreement as of the day and year first above written.
CORPORATE PROPERTY ASSOCIATES 17 - GLOBAL INCORPORATED
By: /s/ Thomas E. Zacharias    
Name:
Thomas E. Zacharias

Title:
Chief Operating Officer

CPA: 17 LIMITED PARTNERSHIP
By: Corporate Property Associates 17 - Global Incorporated, its general partner


By: /s/ Thomas E. Zacharias    
Name:
Thomas E. Zacharias

Title:
Chief Operating Officer

W.P. CAREY & CO. B.V.
By: /s/ Kelly van Krieken    
Name:
Kelly van Krieken

Title:
Managing Director

By: /s/ Gawein Heymans    
Name:
Gawein Heymans

Title:
Managing Director







--------------------------------------------------------------------------------



SCHEDULE A
Expense Reimbursements for Legal Transactions Group


Transaction Type
Flat Rate (per Transaction)


Acquisitions
0.25% of Total Investment Cost


Asset Management Transactions:


Financings


$20,000
Lease Amendments – Simple
$7,000
Lease Amendments – Complex
$50,000
Dispositions
$25,000
Lines of Credit
$100,000
Other Corporate Matters
$2,000

__________________________________
Note: The fees shown above are for the entirety of a transaction. Fees shall be
allocated among
affiliated members of a joint venture based on percentage ownership.




